Exhibit 10.5

 

LINN ENERGY, LLC

LONG-TERM INCENTIVE PLAN

FORM OF EXECUTIVE RESTRICTED UNIT GRANT AGREEMENT

 

This Restricted Unit grant agreement (“Grant Agreement”) is made and entered
into effective as of [Grant Date], (the “Grant Date”) by and between LINN
ENERGY, LLC, a Delaware limited liability company (together with its
subsidiaries, the “Company”), and [Executive] (“Participant”).

 

WHEREAS, the Company considers it to be in its best interest that Participant be
given a proprietary interest in the Company and an added incentive to advance
the interests of the Company; and

 

WHEREAS, the Company desires to accomplish such objectives by granting
Participant Restricted Units pursuant to the Employment Agreement and the Linn
Energy, LLC Long-Term Incentive Plan, which is attached hereto as Appendix A and
incorporated by reference herein (the “Plan”);

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:

 

1.             Grant of Restricted Units.  The Company hereby grants to
Participant [          ] Restricted Units, under and subject to the terms and
conditions of this Grant Agreement and the Plan.

 

2.             Vesting and Restricted Period.  Except as otherwise provided
herein, the Restricted Period with respect to one third (1/3) of the Restricted
Units granted hereby shall lapse on January 19, [              ], the Restricted
Period with respect to an additional one third (1/3) of the Restricted Units
granted hereby shall lapse on January 19, [              ], and the Restricted
Period with respect to the final one third (1/3) of the Restricted Units granted
hereby shall lapse on January 19, [              ].  Upon the termination of the
Restricted Period with respect to a Restricted Unit, such Restricted Unit shall
vest in full and no longer be subject to forfeiture, and shall no longer be
deemed a Restricted Unit.

 

3.             General Restrictions.  The Restricted Units shall not be
assignable or transferable except as expressly provided in the Plan or by the
Committee in its sole discretion.

 

4.             Termination by Company other than for Cause.  Upon the
termination by the Company of Participant’s service relationship with the
Company other than for Cause (as defined herein and as determined by the
Committee in its sole discretion), all Restricted Periods established hereunder
shall automatically and immediately terminate and all outstanding Restricted
Units granted hereby shall automatically and immediately vest in full.  “Cause”
shall mean (a) Participant’s conviction of, or plea of nolo contendere to, any
felony, any crime or offense causing substantial harm to the Company (whether or
not for personal gain) or involving acts of theft, fraud, embezzlement, moral
turpitude or similar conduct; (b) Participant’s repeated intoxication by alcohol
or drugs during the performance of his or her duties; (c) malfeasance in the
conduct of Participant’s duties, including, but not limited to, (i) willful and
intentional misuse or diversion of any Company funds, (ii) embezzlement or
(iii) fraudulent or willful and material

 

--------------------------------------------------------------------------------


 

misrepresentations or concealments on any written reports submitted to the
Company; (d) Participant’s material failure to perform the duties of
Participant’s employment or service relationship consistent with Participant’s
position or material failure to follow or comply with the reasonable and lawful
written directives of the Board of the Company; or (e) a material breach by
Participant of the written policies of the Company concerning employee
discrimination or harassment.

 

5.             Termination by Participant with Good Reason.  Upon the
termination by Participant of Participant’s service relationship with the
Company with Good Reason (as defined herein), all Restricted Periods established
hereunder shall automatically and immediately terminate and all outstanding
Restricted Units granted hereby shall automatically and immediately vest in
full.  “Good Reason” shall mean any of the following to which Participant does
not consent in writing: (a) a reduction in Participant’s base salary; (b) a
relocation of Participant’s primary place of employment to a location more than
50 miles from [Houston, Texas]/[Pittsburgh, Pennsylvania]; or (c) any material
reduction in Participant’s title, authority or responsibilities as [Title] of
the Company.

 

6.             Death or Disability.  In the case of termination of Participant’s
service relationship with the Company due to death or Disability (as defined
herein), all Restricted Periods established hereunder shall automatically and
immediately terminate and all outstanding Restricted Units granted hereby shall
automatically and immediately vest in full.  “Disability” shall mean the
determination by a physician selected by the Company that Participant has been
unable to perform substantially Participant’s usual and customary duties for a
period of at least one hundred twenty (120) consecutive days or a
non-consecutive period of one hundred eighty (180) days during any twelve-month
period as a result of incapacity due to mental or physical illness or disease.

 

7.             Change of  Control.  Notwithstanding anything in the Plan to the
contrary, in the event of a Change of Control (as defined in the Employment
Agreement), all Restricted Periods established hereunder shall automatically and
immediately terminate and all outstanding Restricted Units granted hereby shall
automatically and immediately vest in full.

 

8.             Termination by Company for Cause or by Participant without Good
Reason.  In the case of (a) termination by the Company of Participant’s service
relationship with the Company for Cause or (b) termination by Participant of
Participant’s service relationship with the Company without Good Reason and
other than due to Participant’s death or Disability, all outstanding Restricted
Units granted hereby shall be automatically and immediately forfeited, and
Participant hereby agrees to undertake any action and execute any document,
instrument or papers reasonably requested by the Company to effect such
forfeiture of Restricted Units resulting from any such termination.

 

9.             Plan Controlling Document.  Unless otherwise defined herein,
capitalized terms shall have the meaning given such terms in the Plan. 
Participant agrees that the Plan is the controlling instrument and that to the
extent there is any conflict between the terms of the Plan and this Grant
Agreement, the Plan shall control and be the governing document.

 

2

--------------------------------------------------------------------------------


 

10.          Limited Liability Company Agreement.  Participant agrees to be
bound by all applicable provisions of the Company’s limited liability company
agreement, as it may be amended from time to time.

 

11.          Taxes.  The Company and any affiliate thereof are authorized to
withhold from any payment relating to the Restricted Units granted hereby, or
any payroll or other payment to Participant, amounts of withholding and other
taxes due or potentially payable in connection with the Restricted Units granted
hereby, and to take such other action as the Committee may deem advisable to
enable the Company, any affiliate, and Participant to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to the
Restricted Units granted hereby.  This authority shall include authority to
withhold or receive Units or other property and to make cash payments in respect
thereof in satisfaction of Participant’s tax obligations, either on a mandatory
or elective basis in the discretion of the Committee.

 

12.          Issuance of Units.  The Company shall not be obligated to issue any
Restricted Units at any time when the Restricted Units have not been registered
under the Securities Act of 1933, as amended, and such other state and federal
laws, rules or regulations as the Company or the Committee deems applicable and,
in the opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules or regulations available for the
issuance of such Restricted Units.

 

13.          Notices.  Any notices given in connection with this Grant Agreement
shall, if issued to Participant, be delivered to Participant’s current address
on file with the Company, or if issued to the Company, be delivered to the
Company’s principal offices.

 

14.          Execution of Receipts and Releases.  Any payment of cash or any
issuance or transfer of Restricted Units or other property to Participant, or to
Participant’s legal representatives, heirs, legatees or distributees, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder.  The Company may require
Participant or Participant’s legal representatives, heirs, legatees or
distributees, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall determine.

 

15.          Successors.  This Grant Agreement shall be binding upon
Participant, Participant’s legal representatives, heirs, legatees and
distributees, and upon the Company, its successors and assigns.

 

[Remainder of this page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Grant Agreement to be
effective as of the day and year first above written.

 

 

 

LINN ENERGY, LLC

 

 

 

By:

 

 

Name:

[                                              ]

 

 

Title:

[                                              ]

 

 

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

4

--------------------------------------------------------------------------------